Citation Nr: 1327015	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals status-post hairline fracture of the lower left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from at least November 1966 to November 1968, from April 1992 to August 1992, and from March 1994 to August 1994.  The Veteran also had duty in the Reserve, reportedly to include various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded for additional development prior to the readjudication of the Veteran's claim.  

The Veteran's representative contends that the Veteran's injury to the left lower leg occurred "while performing required monthly training as required by his Army reserve obligation and at his assigned place of duty" on February13, 2000.  The Veteran's representative cites to 38 C.F.R. § 3.6(a) regarding "any period of inactive duty training during which the individual concerned was disabled."  A proper analysis of such claim requires accurate information regarding the Veteran's status on ACDUTRA or INACDUTRA, to include on the date the alleged incident occurred.  VA should attempt to identify all periods of service, to include specific dates, locations, and nature of service.  Most importantly, an effort to verify the specific type of training, if any, that the Veteran was undertaking on February 13, 2000.

After verifying the Veteran's service/training, based on evidence of the dates and locations of that service, VA should ensure that all service treatment records have been associated with the claims file.  Presently, it is apparent that the Veteran's service treatment records from his period of active duty service subsequent to 1999 are not of record and do not appear to have been requested.

Once dates of service/training have been verified, specifically the type of duty, if any, on February 13, 2000 and treatment records obtained, it should be determined if an examination is indicated to ascertain if there are currently identifiable fracture residuals.  

As noted, the Veteran contends that he was injured February 13, 2000, and that he was on Reserve duty for training at the time.  In addition, he has reported that he had Reserve service through December 2003.  An eligibility report associated with the claims folder lists the Veteran as in the U.S. Army Reserve from November 1966 to September 2001, and as a Reserve Retiree from September 2001 to December 2005.    

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's active duty service, ACDUTRA, and INACDUTRA particularly from February 2000 through 2005.  SPECIFICALLY, IT MUST BE DETERMINED WHAT TYPE OF DUTY, IF ANY, APPELLANT WAS ON THE DAY OF FEBRAUARY 13, 2000.  Such verification should include the dates, locations, and nature of the service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.  Appellant is asked to provide copies of any orders concerning training that he has in his possession.

2.  Obtain and associate with the claims file any outstanding service treatment records from the Veteran's active duty, ACDUTRA and INACDUTRA.  Specifically, reserve records should be obtained.

3.  If it is verified that the appellant was on active or inactive duty for training on February 13, 2000, schedule the appellant for a VA examination, if needed.  Specifically, if needed, an examination should be conducted to ascertain whether there are any identifiable residuals of the fracture, to include a fracture line.  Any functional limitation should be described.  The claims folder should be made available to the examiner prior to completing the examination. 

4.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


